Citation Nr: 1812979	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-41 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability, to include arthritis.

2.  Entitlement to service connection for a neck disability, to include arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1972 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claims for entitlement to service connection for a back disability and a neck disability.


FINDING OF FACT

On November 30, 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal concerning: entitlement to service connection for a back disability, to include arthritis and entitlement to service connection for a neck disability, to include arthritis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the claim of entitlement to service connection for a back disability, to include arthritis.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal by the Veteran have been met for the claim of entitlement to service connection for a neck disability, to include arthritis.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that expressed his desire to withdraw his appeal.  See November 2017 Statement in Support of Claim (VA Form 21-4138).
An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  Additionally, withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  38 C.F.R. § 20.204(b).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  Id.

In November 2017, prior to the promulgation of a decision in this case, the Veteran submitted a written statement withdrawing his appeal.  The submission reflects the Veteran's name and claim number, and clearly expresses intent to withdraw the issues currently before the Board.  Accordingly, the criteria for withdrawal of the issues have been met.  See 38 C.F.R. § 20.204.  The Board has not yet issued a decision concerning the issues on appeal, thus the criteria are met for withdrawal of the claims.  There remain no allegations of errors of fact or law for appellate consideration for these issues.  Accordingly, the Board does not have jurisdiction to review these issues on appeal and they are dismissed.  See 38 U.S.C. § 7105(d).


ORDER

The claim of entitlement to service connection for a back disability, to include arthritis is dismissed.

The claim of entitlement to service connection for a neck disability, to include arthritis is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


